SETTLEMENT AGREEMENT AND MUTUAL RELEASE




This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (hereinafter the “Agreement”) dated
April____, 2013, is entered into by and between START FRESH ALCOHOL RECOVERY
CLINIC, INC., a California corporation (hereinafter “START”) and FRESH START
PRIVATE INC., a California corporation (hereinafter “FRESH”).




RECITALS




On or about June 1, 2011, START entered into an agreement for services with
FRESH.  Now, START alleges that FRESH breached the terms of the agreement for
services and failed to provide proper accounting and payment to START.
Similarly, FRESH alleges that START breached the terms of the agreement for
services and failed to provide accounting of patients and payments to FRESH.




Without any admission of liability and for due consideration, the parties wish
to resolve any claims they may have against each other and enter into the
following Settlement Agreement.




AGREEMENT




Section 1.0    Settlement:




It is now the desire of each of the parties to fully and finally settle and
resolve any and all disputes and differences which now exist between them,
without limitations of the disputes set forth above. Pursuant to this desire and
in consideration of the actions delineated below and the mutual promises
contained herein, the parties hereby agree as follows:




1.

The agreement for services between START and FRESH shall terminate immediately
and neither party is responsible for any services or payment to each other
unless specified herein.

2.

FRESH and its officers shall indemnify Dr. Lucien Alexandre (hereinafter “Dr.
Alexandre”) of START for a period of two years from the execution of Agreement
against any claims of medical malpractice that may be brought solely by any
patients that received an implant from Dr. Aelxandre while he was the owner of
START and a service provider to FRESH.

3.

The shareholder(s) of START shall sell and transfer all of its shares to a
California licensed physician identified by FRESH  for Ten Thousand Dollars
($10,000.00). The new service provider physician has agreed to continue all
necessary medical care, treatment, management for all patients previously seen
by Dr. Alexandre. A separate purchase agreement for the corporation shall be
signed concurrently or as soon as reasonably possible.

4.

FRESH agrees to secure the services of a licensed physician in California to
provide continuing patient care for patients previously under the care of Dr.
Alexandre.  A separate transfer agreement with this provision shall be signed
concurrently or as soon thereafter as possible. The execution of the transfer
agreement is a material condition precedent to initiating all obligations
contained in this Agreement.

5.

Each party shall be responsible for their own attorney’s fee and costs.











1


--------------------------------------------------------------------------------

Section 2.0    Medical Records and Other Records:




START shall transfer to George Fallieras, M.D., or in the alternative, any
California licensed doctor identified by FRESH as the successor in interest to
Dr. Alexandre, all documents including but not limited to medical records,
business records, billing records, and accounting records, related to all
patients seen and/or treated by START and/or Dr. Alexandre. FRESH shall assist
Dr. Alexandre’s successor in START in whatever manner reasonably necessary to
ensure as smooth a transition as possible and appropriate custody transfer of
all relevant documents and/or records. FRESH has agreed to advise Dr.
Alexandre’s successor in START of his obligation to assume control, custody, and
possession of all records, and that he shall retain such records in accordance
with applicable California and federal laws (at least ten (10) years for medical
records as recommended by the California Medical Association). FRESH recognizes
that the medical records subject to this agreement are confidential under
applicable California and federal laws, and may not be released to any third
party except as provided by law. FRESH agrees to advise Dr. Alexandre’s
successor in START to honor lawful requests (signed release from patients or
properly executed subpoena or court order) for release of medical records or
information contained in those records in accordance with California law, and
that he may charge a reasonable fee in accordance with applicable laws. FRESH
shall not prevent Dr. Alexandre, during normal business hours, from having
reasonable access to, and to examine and, free of charge, make copies of medical
records of patients treated by Dr. Alexandre which relate to events, occurring
during the contractual relationship, required for insurance audits or defense of
any potential medical malpractice claim or medical board proceedings.  In the
event FRESH relocates, goes out of business, or changes any contact information,
Dr. Alexandre must be notified immediately at 1788 S. San Gabriel Blvd., #201,
San Gabriel, CA 91776 and "lucien alexandre" feluci51@sbcglobal.net.




Section 3.0     Insurance Overpayment:




If there should be any insurance claim audit and a final determination of an
overpayment pertaining to the billings submitted by FRESH on behalf of START for
services rendered to insurance patients, then both FRESH and START shall be
responsible for their respective portion of the amount disbursed to them when
they initially received insurance payment for that specific claim.




Section 4.0    Indemnification:




FRESH and its shareholders agree to indemnify, defend and hold harmless START,
its shareholders, officers, directors, agents, contractors, representatives and
employees, from and against any and all liability, loss, damages, claims,
insurance audits, causes of action, and expenses associated therewith (including
without limitation attorneys fees” caused or asserted to have been caused,
directly or indirectly, by or as a result of any acts, errors or omissions
hereunder of FRESH, its contractors, shareholders, employees or agents
(including without limitation, all FRESH Personnel) during the period of their
contractual relationship.  FRESH and its officers has also agreed for a period
of two years from the execution of Agreement to indemnify START and Dr. Lucien
Alexandre against any medical malpractice claims related to the insertion of the
implant that may be brought by all patients seen during the contractual
relationship.

 

START and its shareholders agrees to indemnify, defend and hold harmless FRESH,
its





2




--------------------------------------------------------------------------------

shareholders, officers, directors, agents, contractors, representatives and
employees, from and against any and all liability, loss, damages, claims, causes
of action, and expenses associated therewith (including without limitation
attorneys fees” caused or asserted to have been caused, directly or indirectly,
by or as a result of any acts, errors or omissions hereunder of START, its
contractors, shareholders, employees or agents (including without limitation,
all START Personnel) during the period of their contractual relationship.




Section 5.0   Confidentiality:




To the extent permitted by applicable law, both parties agree that the terms of
this Agreement shall remain confidential and shall not be disclosed to anyone
not a signatory or party to this Agreement. As an exception to this provision
the successor in interest of START shall be allowed to review this Agreement
with counsel. Moreover, all settlement communications, verbal or written, made
during the negotiations shall also be kept confidential between the parties and
not be admissible as evidence in any lawsuits or other legal proceedings such as
administrative, regulatory, or judicial hearings.




Section 6.0   Releases:




It is the intention of each of the parties that this Agreement shall be the full
and final accord and satisfaction and release of any and all dealings and
accounts of any kind or nature between the parties for the Lawsuit.  Each party
does hereby for himself, herself, or itself and for each and all of their agents
and successors in interest, release and absolutely forever discharge the other
and their agents and successors in interest of and from any and all claims,
damages, liabilities, suits, costs, and causes of action of every kind and
nature whatsoever, whether now known or unknown, which the parties may have
against the other arising from the Lawsuit through the date of this Agreement.




The released matters shall include any and all claims known and unknown related
to or arising from the Lawsuit or as referenced in this Agreement. Without in
any way limiting the generality of the general releases contained in the
foregoing paragraph, each of the parties does hereby for himself or herself and
his, her, or its heirs, agents, and assigns hereby releases and absolutely and
forever discharges each of the others from any and all matters arising out of or
in connection with the allegations set forth in this Agreement.




It is the intention of each of the parties executing this Agreement and in
payment and/or accepting the consideration referred to herein, that this
instrument shall be effective as a full and final accord and satisfaction and
release of each and every claim described in this agreement.  In furtherance of
this intention, each party acknowledges that he, she or it has been informed by
his, her or its attorney(s) of and that he, she, or it is familiar with Section
1542 of the Civil Code of the State of California which provides as follows:

  

      "A general release does not extend to claims which the creditor does not
know or suspect to exist in his, her, or its favor at the time of executing the
release, which if known by him, her or it must have materially affected his,
her, or its settlement with debtor."




Each party expressly waives and relinquishes (on his, her, or its own behalf and
on behalf of





3




--------------------------------------------------------------------------------

their Affiliated Parties) any and all rights and benefits which they have or may
have under Section 1542 of the Civil Code of the State of California to the full
extent that they have lawfully waived all such rights and benefits. Each party
hereby acknowledges that they are aware that they may hereafter discover facts
in addition to or different from those which they now know or believe to be true
with respect to the subject matter of this instrument but that it is their
intention hereby, finally and forever, to settle and release any and all
Released Matters, disputes, and differences, known and unknown, suspected and
unsuspected, which do now exist, may hereafter exist, or may have existed
between the parties or any Affiliated parties, and that in furtherance of such
intention, the release herein given shall be and remain in effect or existence
in light of any such additional different facts.




The execution of this Agreement and the obligations specified herein affect the
settlement of claims which are contested and denied. It is understood and agreed
that neither this Agreement not the consideration granted by either party
hereunder nor anything else contained or implied herein shall constitute or be
deemed or construed so as to constitute an admission of liability of any party
of any claim, demand or cause of action hereby released.  Each of the parties
acknowledges that each of the other parties expressly denies that they are in
any way liable or obligated to each other.




Section 7.0 Attorney’s Fee and Cost:




        In the event that either party brings any action, suit, or proceeding
against the other party arising out of or in any way connected with the
Agreement, including any actual or asserted right or obligation released or
claimed to be released, the prevailing party in any such action, suit or
proceeding, shall, in addition to such relief as may be awarded, recover
reasonable attorneys' fees and costs incurred.




Section 8.0  Counterparts:




This Agreement may be executed in multiple counterparts or copies, each of which
shall be deemed an original.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above indicated.




By:
                       ___________________________________________________________

      Neil Muller, President of FRESH START PRIVATE INC.







By: ______________________________________________________________________

      Jorge Andrade, Jr. CEO of FRESH START PRIVATE INC.







By: ______________________________________________________________________

      Dr. Lucien Alexandre, for START FRESH ALCOHOL RECOVERY CLINIC, INC.











4




--------------------------------------------------------------------------------

APPROVED TO FORM AND CONTENT:




By: ______________________________________________________________________

      William Ferguson, II Esq., Attorney for FRESH START PRIVATE INC.




APPROVED AS TO FORM AND CONTENT:




By: _______________________________________________________________________

      John S. Chou, Esq., attorney for START FRESH ALCOHOL RECOVERY CLINIC, INC.


 

 

5


